DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2002 has been entered.
Response to Amendment
It is initially recognized that the Applicant does not convey that the supplemental amendment to the claims as filed on 03/28/200 is a replacement for the amended claims filed with the RCE submitted on 02/22/2022 or that the supplemental amendment should be entered instead of the amendment filed with the RCE. It is, therefore, understood or otherwise presumed that Applicant’s intended to have both the RCE amendments and the supplemental amendments entered, particularly in the order they are received, for advancement of prosecution.
37 CFR 1.121(c)(2) recites in part: “All claims being currently amended in an amendment paper shall […] be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.”.
On the other hand, changes to the claims appear to be marked/indicated in the supplemental amendment, but not relative to the immediate prior version of the claims (i.e., the claim set filed with the RCE dated 2/22/2022); rather, they appear to be marked/indicated relative to the claim set dated 10/29/2021 which is not the immediate prior version of the claims.
Notwithstanding the aforementioned non-compliance, Applicant’s amendments and remarks, filed 03/28/2022, (i.e., the supplemental amendment) are acknowledged and entered as a courtesy to Applicant because supplemental amendment appears to be a bona fide response and non-compliance does not appear to present any substantial/significant examination burden. However, the Applicant is reminded that claim amendments should be in compliance with 37 CFR 1.121 and non-compliant amendments are not entered as a matter of right. In the event of a similar occurrence, the RCE amendment will be entered and examined without entry of any non-compliant supplemental amendment.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-10, 12-14, 20 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US18/19819, filed 02/27/2018, is acknowledged.
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/464,413, filed 02/28/2017, are acknowledged.
Response to Arguments
Applicant’s responses and arguments filed 03/28/2022 regarding invocation of 35 USC 112(f) and claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim interpretation under 35 U.S.C. 112(f), the Applicant did not provide any response and therefore the claim interpretation will be maintained.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matters for independent claim 1 with the limitation “where the group of voxels surround the first region of interest and includes voxels which do not border the first region of interest” and “e) determining whether the number of voxels in the first region of interest equals the number of voxels in the second region of interest” changing the scope of the claim 1. The examiner is considering new grounds of rejection.
Applicant further amended the independent claims 9 and 20 with importing subject matter from claim 11 which was objected as providing allowable subject matter, therefore rendering the amended independent claims 9 and 20 allowable. Therefore, the claim rejections under 35 U.S.C. 103 regarding claims 9 and 20 and dependent claims 10, 12-14 are withdrawn.
Regarding claim 1, Applicant argues (on page 9) that the reference Monir does not teach the amended step b) of the claim 1 with the selection of voxel including voxel outside the border of the first region of interest.  
In response, the examiner is considering new grounds of rejection to address the new subject matter.
Applicant argues (on page 9) that Monir does not teach the added step e) with identifying a stable region continues until the number of voxels in the first region of interest equals the number of voxels in second region of interest.
In response, the examiner is determining that the step e) is an additional step which is not necessary to the algorithm since a region growing has the region growing from the first region of interest to the second region of interest unless no additional voxel is added to the first region of interest during the region growing for the simple reason of none of the selected voxels are following the growing or similarity condition, therefore the first region of interest being “stable”. Adding an unnecessary step to the algorithm still keep the algorithm obvious in view of the teachings of Monir.
Applicant appears to argue (on pages 9-10) that the claim requires that the identification of the stable region as being a FAUPA region occurs outside the iterative algorithmic loop b) to e) for iteratively forming the stable region. Applicant further explains that the examiner’s grounds of rejection, in contrast, relies upon the same region growing method in Monir for allegedly teaching both the iterative process for forming the stable region and the identification of the stable region as being a FAUPA region. In other words, Applicant argues it is improper to reject the claim on the basis that the region growing method of Monir reads on both (1) iteratively forming the stable region of interest (i.e., steps a)-f)) and (2) identifying the stable region as being a FAUPA region. 
In response, although the text of the limitation of “identify the stable region of interest as a functional area of unitary pooled activity by comparing temporal behavior of voxels in the stable region of interest to voxels bordering the stable region of interest”, in the way it is physically printed on the page, appears to be separate or outside of limitation of “iteratively form a stable region of interest” being described by the loop b)-e), the claim does not actually require the level or manner of distinct between these two limitations to the extent that Applicant appears to be arguing here. For example, the claim as currently presented doesn’t require the stable region to be formed in the iterative loop and then identified as being a FAUPA region occur only after the iterative loop has been completed in its entirety; specifically, the claim doesn’t require the commencement of the latter step to occur only after the former step is completed in its entirety. In other words, the latter step need not occur outside (i.e., after) the iterative loop of the former step; i.e., the claim does not preclude that the steps occur at the same time by the same process.
The examiner has considered that the algorithm for the determination of the region growing according to Monir teachings is performed on “time-course vectors” of voxels based on an homogeneity criteria using the similarity of functional BOLD intensity as in the BOLD imaging from the fMRI imaging therefore relating the functional BOLD activity relation with the voxel intensity for the calculation of the similarity criteria. Therefore, the stable region of interest is determined when the similarity criteria or functional BOLD activity is similar within the first region of interest and when any additional voxel does not qualify under that criteria as second region of interest as being the same than the previous first region of interest, therefore defining the second region of interest as a stable region of interest which size remain the same since no further voxel is added to the first region of interest, this second region of interest therefore including the same functional BOLD activity in space and time as for the FAUPA condition. Therefore, the examiner is considering the conclusion that the determination of stable region of interest as selected using the BOLD activity is the same region for the FAUPA as determined by Monir and the rejection made in the previous Office Action is not improper as argued.
Therefore the Applicant’s arguments regarding claim 1 are found either moot or not persuasive in view of the previous examiner responses.
Regarding the independent claims 9 and 20, Applicant have amended these claims with subject matter from previous claim 11, now cancelled, which was found as allowable in the previous Office Action. Therefore, in agreement with the Applicant, currently amended claims 9 and 20 and their dependent claims are allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1, 9 and 20 are also rejected due to their dependency from claims 1, 9 and 20.
Claim 1 recites “f) replacing the first region of interest with the second region of interest and repeating steps b) - f) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest”. In the claim as currently written, repeating of steps b) – f) (as part of step f) as currently written) is itself repeated (since step f) is repeated as part of said repeating steps b) – f)) thereby resulting in an infinite amount of loops nested in one another. In situations of ambiguity, common sense results are clearly preferable to absurd results; however, the text of the claim as currently presented leads to absurd results as discussed above. This conflict leads to confusion as to scope of the claim.  Clarification is requested via amendments. 
The examiner recommends separating the step f) (i.e., “replacing the first region of interest with the second region of interest repeating steps b) - f) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest”) into two separate steps f) and g) as follows:
“f) replacing the first region of interest with the second region of interest” and
“g) repeating steps b) - f) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest”.
In accordance with compact prosecution practice (see MPEP 2173.06) the limitation in question will be construed for purposes of applying prior art to mean that the “replacing the first region of interest with the second region of interest” is repeated as part of “repeating steps b)-f) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest” but that the repeating steps b)-f) is itself not repeated in order replace the infinite amount of nested loops with just a single repeating loop that repeats until the number of voxels in the first region of interest equals the number of voxels in the second region of interest. This interpretation is consistent with the recommended amendment.
Regarding claim 9, the claim is being analyzed the discussed in isolation of the analysis and discussion of claim 1. Obviously, if a step g) is added to claim 1 as suggested above, then steps of claim 9 should be re-lettered so as to avoid different steps being lettered with the same letter.
Claim 9 recites4TDM/mApplication No. 16/489,512Docket No.: 6550-000304-US-NPB “k) replacing the first region of interest with the second region of interest and repeating steps g) -j) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest”. In the claim as currently written, step k) requires that the steps g)-j) be repeated until the number of voxels in the first region of interest equals the number of voxels in the second region of interest. Since, step g) is repeated as part of the aforementioned loop, this would mean that the first region of interest is reinitialized as the beginning of each iteration of the loop. Further, since the replacing the first region of interest with the second region of interest (as part of step k)) is not currently repeated as part of the iterative loop. In view of these two points, it is unclear in what way the step loop g)-j) can be performed “until the number of voxels in the first region of interest equals the number of voxels in the second region of interest” if the first region of interest keeps getting reinitialized; otherwise, it is not clear how the loop can converge to the escape condition. In situations of ambiguity, common sense results are clearly preferable to absurd results; however, the text of the claim as currently presented leads to absurd results as discussed above. This conflict leads to confusion as to scope of the claim. Clarification is requested via amendments.
The examiner recommends amending step of k) as follows:
k) replacing the first region of interest with the second region of interest and 		
	l) repeating steps [[g)-j)]]h)-k) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest
In accordance with compact prosecution practice (see MPEP 2173.06) the limitation in question will be construed for purposes of applying prior art to mean that the step of forming a region of interest from the given voxel is not repeated as part of the repeating loop, but that the step of “replacing the first region of interest with the second region of interest” is repeated as part of the repeating loop that repeats until the number of voxels in the first region of interest equals the number of voxels in the second region of interest. This interpretation is consistent with the recommended amendment.
Claim 20 recites ”4TDM/mApplication No. 16/489,512Docket No.: 6550-000304-US-NPBp) replacing the first region of interest with the second region of interest and repeating steps l) -o) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest”. In the claim as currently written, step p) requires that the steps l)-o) be repeated until the number of voxels in the first region of interest equals the number of voxels in the second region of interest. Since, step l) is repeated as part of the aforementioned loop, this would mean that the first region of interest is reinitialized as the beginning of each iteration of the loop. Further, since the replacing the first region of interest with the second region of interest (as part of step p)) is not currently repeated as part of the iterative loop. In view of these two points, it is unclear in what way the step loop g)-j) can be performed “until the number of voxels in the first region of interest equals the number of voxels in the second region of interest” if the first region of interest keeps getting reinitialized; otherwise, it is not clear how the loop can converge to the escape condition. In situations of ambiguity, common sense results are clearly preferable to absurd results; however, the text of the claim as currently presented leads to absurd results as discussed above. This conflict leads to confusion as to scope of the claim. Clarification is requested via amendments. 
The examiner recommends amending step p) as follows:
p) replacing the first region of interest with the second region of interest and 		
	q) repeating steps [[l)-o)]]m)-p) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest
In accordance with compact prosecution practice (see MPEP 2173.06) the limitation in question will be construed for purposes of applying prior art to mean that the step of forming a region of interest from the given voxel is not repeated as part of the repeating loop, but that the step of “replacing the first region of interest with the second region of interest” is repeated as part of the repeating loop that repeats until the number of voxels in the first region of interest equals the number of voxels in the second region of interest. This interpretation is consistent with the recommended amendment..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Varkuti (USPN 20160284082 A1; Pub.Date 09/29/2016; Fil.Date 11/05/2013) in view of Monir et al. (2011 IEEE 8th ICICSP 5 pages; Pub.Date 2011) in view of Lu et al. (2003 NeuroImage 20:455–465; Pub.Date 2003) and in view of Sankowski et al. (2009 Proc SPIE 7502 Photonics Applications in Astronomy Communications Industry High Energy Physics Exp. 2009 75022M 9 pages; Pub.Date 2009).
Regarding claim 1, Varkuti teaches discloses an imaging system for identifying a functional network in a brain of a living object (abstract; using fMRI analysis with BOLD technique “for the estimation of voxel-blocks that show a behaviour of functional cooperation in a given situation. These areas can be estimated, from functional connectivity analysis of the time series, network information is of highest clinical relevance” with “e.g. patients performing a bilateral motor task show activity in both M1 regions together with activity in the SMA of the brain” therefore reading on the identification of a brain functional network of a patient, [0048]), the system comprising: a scanner configured to scan a plurality of images of the brain over a predetermined period (imaging data can be generated by any imaging modality, including functional Magnetic Resonance Imaging as scanner, fMRI, [0040]; MRI Time Series, Functional, [0047]; with fMRI analysis, estimation of voxel-blocks with event-related task/stimulation based or resting state [0048] using patient-specific imaging data early and later in time with Fig. 5); a processor configured to analyze the plurality of images of the brain to include blood oxygenation level dependent contrast (fMRI analysis, BOLD activation/deactivation behaviour [0048]; “medical data processing method” for “determining a vulnerability field of a brain of a patient, which can be human or an animal” “preferably being constituted to be executed by a computer”, [0034]; “a medical diagnostic system comprising at least a medical imaging device for generating the medical image data” and “computer for processing in particular the medical image data” using specific “computer programs”, [0101], [0129-0130]); a functional area of unitary pooled activity identifier configured to identify functional areas of unitary pooled activity by analyzing the plurality of images of the brain over the predetermined period (MRI Time Series, Functional, [0047]-[0048]; “estimation of voxel-blocks that show a behaviour of functional cooperation in a given situation” [0048] for functional areas with “functional map marking voxels belonging to a specific functional brain network” with “originating from functional connectivity analysis of resting state or task-dependent functional Magnetic Resonance Imaging time series” [0107]) with Varkuti not specifically teaching the predetermined period. However, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varkuti with performing the identification of the functional area of unitary pooled activity over a predetermined period since one of ordinary skill in the art would recognize that the changes of the functional area of the brain during time was known in the art and would have been assessed as suggested by Varkuti ([0111]) over a predetermined period such as during a surgical intervention period in order to perform the procedure without altering essential functional area of the brain. 
Varkuti does not specifically teach the functional area of unitary pooled activity identifier as configured to select a given voxel from the plurality of voxels; iteratively form a stable reqion of interest by a) forming a first region of interest from the given voxel; b) selecting a group of voxels from the plurality of voxels, where the group of voxels surround the first region of interest and includes voxels which do not border the first region of interest; c) calculating a similarity measure for each voxel in the group of voxels; and d) forming a second region of interest by adding voxels from the group of voxels to the first reqion of interest, where the added voxels have a similarity measure that exceeds a first threshold and the first threshold is a statistical criterion derived from the first region of interest; e) determining whether the number of voxels in the first region of interest equals the number of voxels in the second region of interest; and f) replacing the first region of interest with the second region of interest and repeating steps b) - f) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest identify the stable region of interest as a functional area of unitary pooled activity by comparing temporal behavior of voxels in the stable region of interest to voxels bordering the stable region of interest as in claim 1.
However, Monir teaches within the same field of endeavor (Title and abstract) for functional MRI time-series for the definition of regions with the same functional activity using BOLD, with the use of region growing technique from a seed voxel (p. 3 col.2 2nd ¶ seed extraction) select a given voxel from the plurality of voxels and also reading on to grow with the neighboring voxels according to a correlation criterion for the neighboring voxel to belong to the same functional activity along the time course of the fMRI analysis (p.3 col.1 ¶ B. Region-growing and C. Region-merging, and p. 4 col.1 ¶ B. Region-Growing) until reaching a size wherein no additional voxel is added to the growing region (p.3 col.1 “The procedure continues till the homogeneity criterion is no more satisfied” reading on the final region being stable with no additional voxel) reading on  iteratively form a stable region of interest by a) forming a first region of interest from the given voxel (selecting the voxel seed as initial region of interest in p. 3 col.1 B region growing.  “For a seed voxel i   , a region Fi  i is initialized and its representative time-course is defined as fi  v .”), b) selecting a group of voxels from the plurality of voxels, where the group of voxels surround the first region of interest  [...and includes voxels which do not border the first region of interest...] (p.3. col.1  “A set  i of voxels comprising of 8-neighbors of the seed voxel i is initialized where each member of  i is considered as a prospective part of region Fi  ; i  {vx, y | vx, y  N8 (i ),1  x  X ,1  y  Y} where N 8 (i ) are the 8-neighbors of i . The voxel having the highest correlation with fi is added to Fi if the homogeneity criterion is met” for selecting the voxel of highest correlation with the time course data of the first region of interest as expressed as initially seed voxel); c) calculating a similarity measure for each voxel in the group of voxels (p.3 col.1 “The voxel having the highest correlation with fi is added to Fi if the homogeneity criterion is met”); d) forming a second region of interest by adding voxels from the group of voxels to the first reqion of interest, where the added voxels have a similarity measure that exceeds a first threshold and the first threshold is a statistical criterion derived from the first region of interest (p.3 col.1 “Let vmax be the voxel being added to region Fi . Then the following updates take place: ....” therefore defining the second region of interest with the first region with the added surrounding voxel with the highest time correlation with the time course of the first region, with a combined condition of homogeneity as in p.3 col.1 “Two regions are considered homogenous and are merged together if the variance explained by the first principal component in the principal component analysis (PCA) of the data matrix, constructed from the time-course vectors of those voxels, is more than 90% of the total variance explained, therefore with a similarity derived from statistical analysis”), e) determining whether the number of voxels in the first region of interest equals the number of voxels in the second region of interest it would have been obvious to have this condition being performed since it does not add any condition on the step of adding or not add additional voxel as during the previous step d) or modifying the next step f) and is only presenting as conclusory determination of the step d) as having added voxel or not to the first region of interest and  f) replacing the first region of interest with the second region of interest and repeating steps b) - f) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest (p.3 col.1 4th ¶ “The procedure continues till the homogeneity criterion is no more satisfied” therefore with adding the next surrounding voxel to the newly formed region as part of the growing region until the homogeneity criterion is not anymore verified wherein the final volume is identified as the stable region with no more addition of voxel can be made having high temporal correlation with the initial seed voxel and carrying the homogeneity criterion wherein the homogeneity criterion includes also the temporal correlation as defined by Monir in p.2 col.2 1st ¶ with using time-course vectors representing voxels for statistical analysis and using a similarity measure with the Pearson’s coefficient of correlation and as referring to Lu, p.1 col.2 2nd ¶ with the homogeneity criteria based on the BOLD activity related intensity of the voxel involving the Pearson’s coefficient of correlation as the similarity measure as in Lu (p.458 col.1 with algorithm and Pearson correlation and up to 26-connected neighborhood in 3 orthogonal directions considered)) therefore defining the final volume found reading on identify the stable region of interest (final volume with no additional voxel) as a functional area of unitary pooled activity (using time-course vector via BOLD activity as functional activity) by comparing temporal behavior of voxels in the stable region of interest to voxels bordering the stable region of interest (performing Pearson analysis on voxels inside the final volume and outside the final volume wherein the outside volume voxels do not follow the homogeneity criteria since they are not added to the stable region of interest).
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varkuti with the functional area of unitary pooled activity identifier as configured to select a given voxel from the plurality of voxels; iteratively form a stable reqion of interest by a) forming a first region of interest from the given voxel; b) selecting a group of voxels from the plurality of voxels, where the group of voxels surround the first region of interest; c) calculating a similarity measure for each voxel in the group of voxels; and d) forming a second region of interest by adding voxels from the group of voxels to the first reqion of interest, where the added voxels have a similarity measure that exceeds a first threshold and the first threshold is a statistical criterion derived from the first region of interest; e) determining whether the number of voxels in the first region of interest equals the number of voxels in the second region of interest and f) replacing the first region of interest with the second region of interest and repeating steps b) - f) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest identify the stable region of interest as a functional area of unitary pooled activity by comparing temporal behavior of voxels in the stable region of interest to voxels bordering the stable region of interest, since one of ordinary skill in the art would recognize that providing voxel functional activity seed and using a region growth technique for growing the seed into a region presenting the same functional activity using a functional correlation within an iterative region growing algorithm  was known in the art as taught by Monir and Lu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Varkuti and Monir teaches the determination of functional network using BOLD imaging. The motivation would have been to ideally provide a method for initially determining the cluster of high activity regions while preserving clustering other regions of lower activity and rejecting most of the inactive voxels, as suggested by Monir (p. 4-5 ¶ Discussion And Conclusion).
Additionally, Sankowski teaches within the same field of endeavor of using region growing for visualizing blood vessels (Title and abstract and Fig.9) the use of supervoxel or 125-voxel mask as for local region growing for imaging blood vessels in MRI images (Fig.9 and Fig.8 and p.6 last ¶ “All starts from choosing first seed point to region growing. First seed point is chosen in the same way as earlier (brightest voxel from small cuboid in the center of image). Next around this seed in mask is performed region growing” using the mask in Fig.8 as local region to consider for region growing) reading on where the group of voxels surround the first region of interest and includes voxels which do not border the first region of interest as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varkuti and Monir with the group of voxels surround the first region of interest and includes voxels which do not border the first region of interest, since one of ordinary skill in the art would recognize that a local region growing algorithm with mask having voxels which does not border the first region of interest was known in the art as taught by Sankowski. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Sankowski and Monir teaches the region growing techniques for visualizing blood vessels. The motivation would have been to ideally provide a method to increase objectivity, accuracy and repeatability of the diagnosis., as suggested by Sankowski (abstract).
Varkuti teaches also a display module configured to display images of the brain depicting functional areas of unitary pooled activity included in the functional network (“computer for processing in particular the medical image data” using specific “computer programs”, [0101], [0129-0130] for “functional map marking voxels belonging to a specific functional brain network, sensorimotor functional connectivity system -- enclosing voxels in the primary motor cortices and the midline supplementary motor area, originating from functional connectivity analysis of resting state or task-dependent” and “functional Magnetic Resonance Imaging time series”, [0107] with “technical signals in particular represent the data received or outputted by the computer”, “the computer is preferably operatively coupled to a display device which allows to display information outputted by the computer, to a user”, [0134]).
Regarding the dependent claims 2, 3, 4, 6, 8 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Varkuti, Monir, Lu and Sankowski.
Regarding claim 2, as discussed above, Monir, Lu and Sankowski teach the growing region algorithm as utilizing a criterion based on the Pearson’s coefficient of correlation (the homogeneity criterion includes also the temporal correlation as defined by Monir in p.2 col.2 1st ¶ using a similarity measure with the Pearson’s coefficient of correlation and as referring to Lu, p.1 col.2 2nd ¶ with the homogeneity criteria involving the Pearson’s coefficient of correlation as the similarity measure as in Lu (p.458 col.1 with algorithm and Pearson’s coefficient of correlation and up to 26-connected neighborhood in 3 orthogonal directions considered). 
Regarding Claim 3, Varkuti teaches wherein the functional network indicates areas of the brain that are functionally connected (“functional map marking voxels belonging to a specific functional brain network (e.g. sensorimotor functional connectivity system -- enclosing voxels in the primary motor cortices and the midline supplementary motor area), originating from functional connectivity analysis of resting state or task-dependent functional Magnetic Resonance Imaging time series” [0107]).
Regarding Claim 4, Varkuti suggests as discussed above, wherein the predetermined period represents a period of time where a task is being performed by the living object  ([0111]) over a predetermined period such as during a surgical intervention period in order to perform the procedure without altering essential functional area of the brain (“functional map marking voxels belonging to a specific functional brain network (e.g. sensorimotor functional connectivity system -- enclosing voxels in the primary motor cortices and the midline supplementary motor area), originating from functional connectivity analysis of resting state or task-dependent functional Magnetic Resonance Imaging time series” [0107], and [0111]).
Regarding Claim 6, Varkuti further teaches comprising an image processing module configured to refine the plurality of images of the brain (“functional map marking voxels belonging to a specific functional brain network (e.g. sensorimotor functional connectivity system - enclosing voxels in the primary motor cortices and the midline supplementary motor area) originating from functional connectivity analysis of resting state or task-dependent functional Magnetic Resonance Imaging time series”, [0107]; with “information-specific layers are generated that contain ratings, nominal scale: avoid/go, ordinal scale: vulnerability/attack resilience ratings of voxels, full metric: brain function disruption score, for each specific voxel, information layers are then combined into one final vulnerability map”, [0098] and Fig. 1).
Regarding Claim 8, as discussed above, Varkuti further teaches wherein the display module, as discussed above, is further configured to display a graphical representation of a signal time course of an identified functional area of unitary pooled activity over the predetermined period (abstract with connectivity graph for optimal surgical trajectory planning as [0036] with  “functional map marking voxels belonging to a specific functional brain network (e.g. sensorimotor functional connectivity system -- enclosing voxels in the primary motor cortices and the midline supplementary motor area), originating from functional connectivity analysis of resting state or task-dependent functional Magnetic Resonance Imaging time series” [0107]; “technical signals in particular represent the data received or outputted by the computer, computer is preferably operatively coupled to a display device which allows to display information outputted by the computer, to a user”, [0134]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Varkuti (USPN 20160284082 A1; Pub.Date 09/29/2016; Fil.Date 11/05/2013) in view of Monir et al. (2011 IEEE 8th ICICSP 5 pages; Pub.Date 2011) in view of Lu et al. (2003 NeuroImage 20:455–465; Pub.Date 2003) and in view of Sankowski et al. (2009 Proc SPIE 7502 Photonics Applications in Astronomy Communications Industry High Energy Physics Exp. 2009 75022M 9 pages; Pub.Date 2009) as applied to claims 1-4, 6, 8 and further in view of Hua et al. (USPN 20160113501 A1; Pub.Date 04/28/2016; Fil.Date 06/03/2014).
Varkuti, Monir, Lu and Sankowski teach a system and method as set forth above.
Varkuti, Monir, Lu and Sankowski do not specifically teach the task being performed for a predetermined time includes (i) clearing a mind; (ii) reading; or (iii) finger-tapping as in claim 5.
Regarding Claim 5, as discussed above, Varkuti discloses a task being performed for a predetermined time during the fMRI (using fMRI analysis, block/event-related task/stimulation based or resting state, allows for the estimation of voxel-blocks that show a behaviour of functional cooperation in a given situation, [0048]), but Varkuti fails to explicitly disclose wherein the task being performed for a predetermined time includes (i) clearing a mind; (ii) reading; or (iii) fingertapping. 
However, Hua is in the field of acquisition scheme for T2-weighted BOLD fMRI (abstract) and teaches wherein the task being performed for a predetermined time includes (i) clearing a mind; (ii) reading; or (iii) fingertapping (subjects were instructed to perform bilateral finger tapping during the flashing periods. Each fMRI run took 4 min and 54.4 s during which 128 image volumes (2.3 s) were acquired, [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of filling the invention to modify Varkuti, Monir, Lu and Sankowski wherein the task being performed for a predetermined time includes (i) clearing a mind; (ii) reading; or (iii) fingertapping, since one of ordinary skill in the art would recognize that using tasks such as bilateral finger tapping during the flashing periods was known in the art as taught by Hua for the purpose of determining areas of functional cooperation in the brain during fMRI imaging data analyses. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Varkuti and Hua teach using MRI for brain network activity determination. The motivation for doing so would have been to identify specific brain regions showing functional connectivity during a variety of activities, such as the motor activity of finger tapping, and thereby identify specific areas that show network activity in the motor cortex of the brain, as suggested by Hua (Human fMRI experiments with simultaneous flashing checkerboard and bilateral finger tapping were performed to evaluate the 3D T2prep-GRE approach and compare it with the conventional 2D multi-slice SE EPI sequence, para. 0020; Representative fMRI results from one subject are shown in FIGS. 3A-3C. Robust activation in both visual (mainly row 2) and motor (mainly row 5) cortices was detected with 3D T2prep-GRE (FIG. 3A), which is expected from the simultaneous flashing checkerboard and bilateral finger tapping task, [0037]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Varkuti (USPN 20160284082 A1; Pub.Date 09/29/2016; Fil.Date 11/05/2013) in view of Monir et al. (2011 IEEE 8th ICICSP 5 pages; Pub.Date 2011) in view of Lu et al. (2003 NeuroImage 20:455–465; Pub.Date 2003) and in view of Sankowski et al. (2009 Proc SPIE 7502 Photonics Applications in Astronomy Communications Industry High Energy Physics Exp. 2009 75022M 9 pages; Pub.Date 2009) as applied to claims 1-4, 6, 8 and further in view of Gonzalez-Castillo et al. (2014 Frontiers in Neuroscience 8:1-19; Pub.Date 2014).
Varkuti, Monir, Lu and Sankowski teach a system and method as set forth above. Varkuti teaches the pre-processing of the raw data attached to the fMRI images ([0042]) 
Varkuti, Monir, Lu and Sankowski do not specifically teach the refining the plurality of images of the brain includes analyzing the plurality of images of the brain by: removing spikes from a signal intensity time course from voxel to voxel; executing slice-timing correction of an image acquisition time difference from slice to slice of the plurality of images of the brain; correcting motion of the plurality of images of the brain; spatial filtering the plurality of images of the brain with a selected full- width-half-maximum value; computing a mean image of the plurality of images of the brain from slice to slice; band passing the signal intensity time course from voxel to voxel; and computing a relative signal change of the band passed signal intensity time course from voxel to voxel as in claim 7.
However, Gonzalez-Castillo teaches within the same field of endeavor of fMRI imaging technology (Title and abstract) the pre-processing of the raw data as being performed using the publicly available software package AFNI from NIH (p. 2 col.2 5th ¶) the refining the plurality of images of the brain includes analyzing the plurality of images of the brain by: (a) removing spikes from a signal intensity time course from voxel to voxel (p. 2 col.2 5th ¶ AFNI 3dDespike), (b) executing slice-timing correction of an image acquisition time difference from slice to slice of the plurality of images of the brain (p. 2 col.2 5th ¶ AFNI 3dTshift), (c) correcting motion of the plurality of images of the brain (p. 2 col.2 5th ¶ AFNI 3dvolreg for head motion correction), (d) spatial filtering the plurality of images of the brain with a selected full- width-half-maximum value (p. 2 col.2 5th ¶ spatial smoothing (FWHM = 6 mm) with FWHM being full-width-half-maximum), (e) computing a mean image of the plurality of images of the brain from slice to slice (p. 2 col.2 5th ¶ mean, ...., signal from local white matter (WM), signal from the lateral ventricles (CSF), ... were regressed... AFNI 3dTproject), (f) band passing the signal intensity time course from voxel to voxel (p. 2 col.2 5th ¶ band pass 0.01-0.25Hz) and (g) computing a relative signal change of the band passed signal intensity time course from voxel to voxel (p. 4 col. 1 2nd ¶ to evaluate how the within-subject similarity of whole-brain connectivity patterns changes as a function of window length and 3rd ¶ computing connectivity matrices for each non overlapping window).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of filling the invention to modify Varkuti, Monir, Lu and Sankowski the refining the plurality of images of the brain includes analyzing the plurality of images of the brain by: removing spikes from a signal intensity time course from voxel to voxel; executing slice-timing correction of an image acquisition time difference from slice to slice of the plurality of images of the brain; correcting motion of the plurality of images of the brain; spatial filtering the plurality of images of the brain with a selected full- width-half-maximum value; computing a mean image of the plurality of images of the brain from slice to slice; band passing the signal intensity time course from voxel to voxel; and computing a relative signal change of the band passed signal intensity time course from voxel to voxel, since one of ordinary skill in the art would recognize that pre-processing the fMRI imaging data using AFNI software package and other algorithms were known in the art as taught by Gonzalez-Castillo. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Varkuti and Gonzalez-Castillo teach using fMRI for brain network activity determination. The motivation for doing so would have been to optimize the signal data presented for the correlation analysis and functional activity determination, as suggested by Gonzalez-Castillo (p.2 col. 1 2nd ¶).

   Allowable Subject Matter
Claims 9 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Consequently, upon rewriting or amending the independent claims 9 and 20 to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 9-10, 12-14, 20 would be allowed for the reason presented in the previous Office Action filed 11/19/2021 regarding the allowable claim 11 which has been incorporated within the presently amended independent claims 9 and 20. The dependent claims 10, 12-14 would be therefore allowable due to their dependency from independent claim 9.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793